


AMENDMENT TO THE ADVISORY AGREEMENT
 
This AMENDMENT dated as of March 1, 2012 to the ADVISORY AGREEMENT made as of
the 30th day of April, 2007, among CERES MANAGED FUTURES LLC (formerly Demeter
Management Corporation), a Delaware limited liability company (the “Trading
Manager”), MORGAN STANLEY SMITH BARNEY KAISER I, LLC (formerly Morgan Stanley
Managed Futures Kaiser I, LLC), a Delaware limited liability company (the
“Trading Company”) and KAISER TRADING GROUP PTY. LTD., a private company
organized under the laws of Australia (the “Trading Advisor”).
 
W I T N E S S E T H:
 
WHEREAS, the Trading Manager, the Trading Company and the Trading Advisor wish
to amend the Advisory Agreement dated as of April 30, 2007 to reflect certain
changes in the futures interests traded by the Trading Advisor.
 
NOW, therefore, the parties agree as follows:
 
1. The first sentence of Section 5(a)(i) shall be deleted and replaced by the
following:
 
The Trading Company shall pay the Trading Advisor a monthly management fee equal
to 1/12 of 1.5% (a 1.5% annual rate) of the Net Assets (as defined in Section
5(c) hereof) as of the first day of each month (the “Management Fee”).
 
2. Exhibit C to the Agreement shall be deleted and replaced by the following:
 


EXHIBIT C
FUTURES INTERESTS TRADED


 
Market Exchange



Bonds
 
Treasury Notes (5 Year) CBOT

 
Treasury Notes (10 Year) CBOT

 
BOBL EUREX

 
Bunds EUREX

 
Long Gilt LIFFE

 
Treasury Bonds (30 Year) CBOT

 
Japanese Govt Bonds (10 Year) TSE



 
 

--------------------------------------------------------------------------------

 
 
Energies

 
Crude Oil NYMEX & ACCESS

 
Natural Gas NYMEX

 
Heating OilNYMEX



 
Foreign Exchange (Cash)

 
USD/AUD N/A - OTC

 
USD/GBP N/A - OTC

 
EUR/USD N/A - OTC

 
USD/CAD N/A - OTC

 
USD/JPY N/A - OTC

 
USD/CHF N/A – OTC

 
NZD/USDN/A – OTC

 
USD/MXNN/A – OTC

 
USD/ZARN/A - OTC



 
Share Indexes

 
Hang Seng HKFE

 
FTSE 100 LIFFE

 
Dax EUREX

 
CAC 40 Index EURONEXT

 
Nikkei 225 Index (Osaka) OSE

 
E-Mini Nasdaq CME

 
DJ Euro 50 Index EUREX

 
E-Mini S&P CME

 
Mini Dow Jones (Day) CBOT

 
Amsterdam Index AEXEOE



 
Soft & Agricultural Commodities

 
Wheat CBOT & ACCESS

 
Corn CBOT & ACCESS

 
Soybeans CBOT

 
CoffeeICE-NYBOT

 
CottonICE-NYBOT

 
Soybean MealCBOT

 
Soybean OilCBOT

 
SugarICE-NYBOT

 
Lean HogsCME

 
Live CattleCME



 
Metals

 
GoldCOMEX

 
CopperCOMEX



 
3. In all other respects the Advisory Agreement remains unchanged and of full
force and effect.
- 2 -
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Amendment has been executed for and on behalf of the
undersigned as of the day and year first above written.
 
CERES MANAGED FUTURES LLC




By                                                                        
Walter Davis
President


MORGAN STANLEY SMITH BARNEY KAISER I, LLC 


By:  Ceres Managed Futures LLC
(Trading Manager)




By                                                                        
Walter Davis
President




KAISER TRADING GROUP PTY. LTD.




By                                                                           
Karl O’Shaughnessy
Director
 
- 3 -

